Case 1:17-cv-00149-LAP Document 91 Filed 02/11/20 Page 1 of 4

CG Seyfarth Shaw LLP
DD Seyfarth 620 Eighth Avenue
New ‘York, New York 10018

T (242) 218-5500
F (212) 218-5526

 

 

 

  
 
    

qeachach om Da ear |
pose pens ! jegan@seyfarth,com
USDC Sor T (212) 218-8291
ler eCTRUDICALLY FLED wan sevfath com

DOC ff epee
4 a vr an as 3 5
| DATE RILED O73 0"

ee Tp mie

 

 

 

February 11, 2020

 

 

 

 

VIA ECF

Hon. Loretta A. Preska

United States District Judge

United States District Court for the Southern District of New York
500 Pearl Street

New York, NY 10007

Re: Range, Jr. v. 230 West 41st Street LLC et al., Case No.: 1:17-cv-00149-LAP
Dear Judge Preska:

This firm represents Defendant 230 West 41st Street LLC (“230 West”) in the
above referenced matter. Pursuant to Section 2(A) of Your Honotr’s Individual Practices,
we write jointly with Plaintiff King Range, Jr. (“Plaintiff) and Defendants Hat Trick Pizza,
inc. (“Hat Trick”) (collectively with 230 West, “Defendants”), Domino's Pizza LLC and
Domino’s Pizza Franchising LLC, to respectfully request a pre-motion conference
regarding the parties’ anticipated motion to designate certain categories of information
relating to Defendants’ motion for summary judgment as confidential and to be filed under
seal.

I. Background

On February 7, 2020, Defendants filed a motion for summary judgment, with
supporting declarations and exhibits. (ECF Nos. 80-89.) Defendants’ motion contained
the following three categories of confidential and sensitive information, which was
redacted in Defendants’ submission:

(1) Information regarding the lease values of two vacant floors at the building located
at 219 West 40th Street, New York, NY 10018 (the “Building’), and the lease value
of the Domino's pizza store located at the ground floor of the Building, was
redacted from Defendants’ Memorandum of Law (“MOL”) (ECF No. 88, at *15),
Rule 56.1 Statement of Undisputed Facts (“Rule 56.1 Statement’) (ECF No, 89, at
"7 173, 182), lease (ECF No., 83, at J 32, Ex. BB at 230W41ST000093),
Declaration of Robert Lloyd Cookston (“Cookson’s Dec.”) (ECF No. 86, at ]6), and
deposition transcript of Jerry Steele. (ECF No. 83, at 77, Ex. D at 57:12-20.}

 

 
Case 1:17-cv-00149-LAP Document 91 Filed 02/11/20 Page 2 of 4

—- Hon. Loretta A. Preska
G Seyfarth February 4, 2020
age

(2) Information regarding Hat Trick’s non-public finances, including its profits and
losses and the structure of its business, was redacted from Defendants’ MOL (ECF
No. 88 at *15, 17), Rule 56.1 Statement (ECF No. 89, at § 15, 27, 184), and the
Cookston Dec. (ECF No. 86, at ff] 19-20.)

(3) Information regarding Plaintiffs income, which was mutually designated as
confidential at Plaintiff's deposition on November 20, 2019, pursuant to the Court's
Confidentiality Agreement and Order dated August 26, 2019. (ECF No. 65.) This
information was redacted from both Defendants’ Rule 56.1 Statement (ECF No.
89, at ¥ 6), and Plaintiff's deposition transcript. (ECF No. 83, at 7 5, Ex., B at
17:19-18:17.} .

Defendants narrowly tailored their redactions -- they did not redact any documents in their
entirety, and strictly limited their redactions to the confidential information sought to be
excluded from the public docket.

HH. Standard For Motions To Seal

Federal Rule of Civil Procedure 26(c) permits a Court, upon a showing of good
cause, to issue an order sealing documents “to protect a party or person from annoyance,
embarrassment, oppression, or undue burden or expense.” In considering whether to
grant such an order, the Court must first consider whether the documents at issue are
judicial documents. Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 121 (2d Cir.
2006). Here, because the categories of documents described above were submitted to
the Court for its consideration ina summary judgment motion, we believe there is no issue
as to whether they are judicial documents to which a presumption of access attaches. /d.
at 1271.

To assess whether the facts support sealing documents to which there is a
presumption of access, the Court must first determine the weight of the presumption.
“Generally, the information will fall somewhere on a continuum from matters that directly
affect an adjudication to matters which come within a court's purview solely to ensure
their irrelevance.” /d. at 119. There is a weak presumption of access attaching to
irrelevant documents, and a stronger presumption attaching to those documents that
directly affect the Court’s decision, fd.

Second, the Court must “balance competing considerations against” the
presumption of access to documents. fd. at 119-20. These competing considerations
include “the privacy interests of those resisting disclosure.” /d. In determining the weight
to attach to privacy concerns, the Court should “first consider the degree to which the
subject matter is traditionally considered private rather than public,” and also weigh the
“nature and degree of injury” from disclosure of the information. United States v. Amodeo,
71 F.3d 1044, 1051 (2d Cir. 1995).

 

 

 
Case 1:17-cv-00149-LAP Document 91 Filed 02/11/20 Page 3 of 4

~* Hon. Loretta A. Preska
G Seyfarth February 11, 2020
age

The Second Circuit has held that documents that contain proprietary and
confidential information, the disclosure of which would cause “financial harm” and a
“competitive disadvantage” should be sealed from the public docket. See Standard inv.
Chartered, Inc. v. Fin. Indus. Regulatory Auth., Ind., 347 F. App’x 615, 616 (2d Cir. 2009).

lil. The Redacted information Should Be Sealed From The Public Docket
A. The Building’s Lease Values

230 West is the owner of the Building, and has two vacant floors that are on the
market. Additionally, the lease between 230 West and Hat Trick regarding the Domino’s
pizza store expires in 2026, at which point 230 West will need to either find another tenant
or renegotiate the lease. Thus, the lease values for the vacant floors and the Domino’s
pizza store fall squarely within the type of commercial information that can cause financial
harm and a competitive disadvantage to 230 West if made open to the public. See
KeyBank Nat! Assoc. v. Element Transp. LLC, 2017 WL 384875, at *3 (S.D.N.Y. Jan. 26,
2017) (granting motion to seal lease documents, and holding that the potential injury from
allowing a competitor to determine the lease values warrants protection).

B. Hat Trick’s Financial Information

The redacted information regarding Hat Trick’s profits and losses, and the structure
of its finances, should be protected from disclosure. Hat Trick is a private company, and
information regarding its financial structure is proprietary and commercially sensitive
material. The Court has previously held that the privacy interests of private companies,
like Hat Trick, in protecting its proprietary information, outweigh the presumption of public
access . See Go SMILE, Inc. v. Dr. Johnathan Levine, D.M.D. P.C., 769 F. Supp. 2d 630,
649-50 (S.D.N.Y. 2011) (granting motion to seal “highly proprietary material concerning
the defendants’ marketing strategies, product development, costs and budgeting’).

Cc. Plaintiff's Financial Information

There is a weak presumption of public access as to Plaintiff's personal financial
information, which should not directly affect the Court's decision on Defendants’ summary
judgment motion in a case regarding alleged architectural barriers at the Domino’s store.
The disclosure of this information would also violate Plaintiff's legitimate privacy interests,
and would not advance any public interest. U.S. Sec. and Exchange Comm'n v. Ahmed,
2018 WL 4266079, at *2 (D. Conn. Sept. 6, 2018) (“Both ‘financial records’ and ‘family
affairs’ are among those ‘privacy interests’ which may support sealing of documents.”)
(citing Amodeo, 71 F.3d at 1050).

The parties thus jointly request that the Court issue an Order designating the
redacted information as confidential and to be sealed from the public docket. We thank

the Court for its time and no) a) ms matter ie wg

 

 

LORETTA A. PRESKA
SATE, OMAMPA HNTanpram wees -

    

 
Case 1:17-cv-00149-LAP Document 91 Filed 02/11/20 Page 4 of 4

G Seyfarth

Respectfully submitted,
SEYFARTH SHAW LLP

/s/ John W. Egan

John W. Egan

cc: All counsel of record (via ECF)

Hon. Loretta A. Preska
February 11, 2020
Page 4

 
